— In an action for dissolution of a partnership, an accounting and other relief, defendants appeal from an order of the Supreme Court, Westchester County, dated June 30, 1964, which granted plaintiff’s motion for the appointment of a receiver pendente lite, and which inter alla appointed such receiver. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, under the circumstances here, it was an improvident exercise of discretion to appoint the receiver; an early trial will adequately protect the interests of the parties (S. Z. B. Gorp. v. Buth, 14 A D 2d 678; Glassner v. Kaufman, 19 A D 2d 885). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.